t c summary opinion united_states tax_court dwayne lee rabold petitioner v commissioner of internal revenue respondent docket no 4135-00s filed date dwayne lee rabold pro_se melissa j hedtke for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the years in issue respondent determined deficiencies of dollar_figure and dollar_figure in petitioner's federal income taxes for the years and respectively this court must decide whether petitioner was entitled to file as head-of-household in and and whether petitioner was entitled to earned_income credits with respect to his daughter maddison rabold in and some of the facts in this case have been stipulated and are so found petitioner resided in duluth minnesota at the time he filed his petition petitioner has two children maddison rabold maddison born date and alaisa mae rabold born date the children's mother is kristina l strom kristina petitioner and kristina divorced on date physical custody of the children was awarded to kristina petitioner was awarded the right of reasonable and liberal visitation kristina was also awarded possession of the homestead pincite north 56th avenue west 56th avenue home during and kristina resided at the 56th avenue home the children's address was the 56th avenue home petitioner resided with roommates in various apartments in duluth during and petitioner's divorce decree provides that petitioner is entitled to claim maddison as a dependent for state and federal_income_tax purposes petitioner construed this to mean that he could claim her for all tax purposes in and petitioner claimed head-of-household filing_status and earned_income credits based on one gualifying child maddison kristina also claimed maddison for purposes of the earned_income_credit in respondent determined that in and petitioner's filing_status was single rather than head-of-household and that petitioner was not entitled to the earned_income_credit sec_2 defines head-of-household as an individual taxpayer who is unmarried at the close of his taxable_year and who maintains as his home a household that constitutes the principal_place_of_abode for more than one-half of the taxable_year of a daughter of the taxpayer who resides there as a member of that household an individual taxpayer is considered as maintaining a household only if he furnishes more than one-half of the cost of maintaining that household sec_2 the expenses of maintaining a household include property taxes mortgage interest rent utility charges upkeep and repairs property insurance and food consumed on the premises sec_1_2-2 income_tax regs sec_32 provides for an earned_income_credit in the case of an eligible_individual sec_32 a in pertinent part defines an eligible_individual as an individual who has a qualifying_child for the taxable_year sec_32 a a qualifying_child is one who satisfies a relationship_test a residency test and an age_test sec_32 to satisfy the residency test the qualifying_child must have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year in which the credit is claimed sec_32 a petitioner testified that he would have the kids for four or five days at a time a week at a time vacations holidays weekends he also testified that he paid for at least half of their expenses we believe that petitioner was actively involved in the parenting of his children and that he was very devoted to them however petitioner did not have any evidence which documented the time he spent with his children a log kept by kristina establishes that petitioner usually would take the girls on some of the weekends and on some vacations due to various circumstances petitioner did not take the girls every single weekend looking at all the evidence in the light most favorable to petitioner it appears that petitioner's children often stayed with him but we find on this record that they resided with kristina for more than percent of the year petitioner expressed consternation over the provision in the divorce decree that provided him with the right to claim maddison as a dependent the divorce decree allows petitioner the right to claim a dependency_exemption deduction for maddison under sec_151 in accordance with sec_152 it does not provide petitioner with the right to claim head-of--household filing_status and the earned_income_credit in order to claim head-of--household filing_status and the earned_income_credit petitioner must satisfy all of the statutory requirements under sec_2 and respectively we note that respondent did not disallow petitioner's claimed dependency_exemption deduction nor is petitioner being penalized for his misunderstanding inasmuch as respondent did not determine any penalties petitioner filed in the manner he did based on his understanding of the divorce decree provision allowing him to claim maddison as his dependent nevertheless both sec_2 and sec_32 require that petitioner's household be maddison's principal_place_of_abode for more than one-half of the taxable_year although maddison resided with him for part of each year this does not satisfy the requirement that they had the same principal_place_of_abode for more than one-half of each taxable_year accordingly we sustain respondent's determination to the extent that we have not addressed any of the parties' arguments we have considered them and conclude they are without merit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
